[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence           August 6, 1993 Date of Application        September 4, 1993 (sic) Date Application Filed     September 1, 1993 Date of Decision           October 26, 1993
Application for review of sentence imposed by the Superior Court, G.A. 16 at West Hartford.
Docket No. CR 92-75904;
Martin Epstein, Esq., Defense Counsel, for Petitioner.
Christopher Morano, Esq., Assistant State's Attorney, for the State.
Sentence Affirmed.
By the Division:
The petitioner, after a plea of guilty to a charge of larceny, 6th degree as a persistent larceny offender, was sentenced to a term of three years consecutive to a sentence presently being served.
The offense occurred on October 10, 1992 when the petitioner attempted to steal a jacket and a dress from Filene's Department Store in West Hartford. CT Page 9289
The petitioner, 56 years of age, claims she reverted to drugs after her son died and asks for "another chance."
In this case the State recommended a sentence of four years to run consecutively. That was a cap with the petitioner reserving the right to argue for less.
The petitioner has an extremely lengthy criminal record which includes, but is not limited to, over forty convictions for larceny.
In light of the petitioner's abysmal criminal history, the sentencing court was well within the bounds of appropriateness when it imposed the sentence in this case. It is affirmed.
Purtill, Klaczak and Stanley, J.s, participated in this decision.